DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

Applicant’s claim for the benefit of a prior-filed U.S. Provisional Application No. 62/248,662 (filed on 10/30/2015) under 35 U.S.C. 119(e) is acknowledged.

Drawings

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference signs mentioned in the description: 18 (tunnel), 42 (rear suspension assembly), 50 (suspension arm), and 60 (two footrest). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any 

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference characters (in corresponding Figures 1-5 and 13) that are not mentioned in the description: 19, 65, 47, 148, 150, 152, 156, 158, 160, 162, 164, 166, 170, 202, 204, 206, 208, 210, 222. Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “224” has been used to designate both a feature on the movable sheave (104) of the drive pulley (100) in figures 3-4 and the springs that vibrationally isolate the engine (24) from the frame (16) in figures 8-9 (see also paragraph 0096). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of 

The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the “arm” of the at least one actuator in claim 7 must be shown or the feature canceled from the claim. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will 

Claim Objections

Claims 8, 11, 16, 22, and 34 are objected to because of the following informalities that requires appropriate corrections:
In claim 8, line 25, the limitation “the second sheave when the engine experiences” should read “the second sheave face when the engine experiences”.
In claim 11, line 2, the limitation “the maximum of the cyclical displacement” should read “the maximum displacement of the cyclical displacement”.
In claim 16, line 1, the limitation “wherein separations” should read “wherein the separations”. 
In claim 22, line 1-2, the limitation “the asymmetric portion” should read “the asymmetric end portion”.
In claim 34, line 2, the limitation “the maximum of the cyclical displacement” should read “the maximum displacement of the cyclical displacement”.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 21-22, 24-31, and 34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 21 recites the limitation “the fixed sheave shaft” in lines 2 and 3. There is insufficient antecedent basis for this limitation in the claim.

Claim 22 recites the limitation “the fixed sheave shaft” in line 3. There is insufficient antecedent basis for this limitation in the claim.

Claim 24 recites the limitation “the driving shaft” in line 21. There is insufficient antecedent basis for this limitation in the claim. Its unclear if the “driving shaft” is referring to the “output shaft” in lines 4, 7, and 10, or if it’s referring to an entirely distinct and separate component/ structure of the vehicle. 

Claims 25-31 depends from claim 24. Therefore, claims 25-31 are also indefinite for the reasons set forth above.

Claim 34 recites the limitation “the plurality of pistons” in line 3. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4, and 6 are rejected under 35 U.S.C. 102(a)(1) and/ or 35 U.S.C. 102(a)(2) as being anticipated by Brandsma et al. (U.S. PGPUB 2004/0248683 hereinafter referred to as “Brandsma”).

In regards to claim 1, Brandsma teach (Figures 1-10) a drive pulley (pulley 4) for a continuously variable transmission (continuous variable transmission/ CVT illustrated in Figure 1, which includes the transmission belt 1, pulley 4, pulley 5, and all related components) comprising: a fixed sheave (fixed pulley disc 15) having a first sheave face (belt contact surface 29 of the fixed pulley disc 15); a movable sheave (movable pulley disc 16) axially movable relative to the fixed sheave (fixed pulley disc 15) along an axis of rotation (axis of rotation of the 

In regards to claim 4, Brandsma teach all intervening claim limitations as shown above. Brandsma further teach (Figures 1-10), the first sheave face (belt contact surface 29 of the fixed pulley disc 15) being symmetric around the axis of rotation (movable pulley disc 16); and the second sheave face (belt contact surface 29 of the movable pulley disc 16) being asymmetric around the axis of rotation (axis of rotation of the pulley 4) (figure 7 illustrate, that at least during operation of the continuous variable transmission/ CVT, the movable pulley disc 16 tilts relative to the pulley shaft 14, while the location and the orientation of the fixed pulley disc 15 relative to the pulley shaft 14 remains unchanged; due this tilting motion of the movable pulley disc 16, it can clearly be seen in figure 7 that the belt contact surface 29 of the movable pulley disc 16 is oriented asymmetric around axis of rotation of the pulley 4, while the belt contact surface 29 of the fixed pulley disc 15 remain symmetric around axis of rotation of the pulley 4) (see also paragraph 0034).

In regards to claim 6, Brandsma teach all intervening claim limitations as shown above. Brandsma further teach (Figures 1-10), the separations (linear distance between a point on the belt contact surface 29 of the fixed pulley disc 15 and a corresponding point on the belt contact surface 29 of the movable pulley disc 16) measured at different radial distances from the axis of rotation (axis of rotation of the pulley 4) along the axial direction (X-direction) between the first sheave face (belt contact surface 29 of the fixed pulley disc 15) and the second sheave face (belt contact surface 29 of the movable pulley disc 16) vary non-linearly as the separations (linear distance between a point on the belt contact surface 29 of the fixed pulley disc 15 and a corresponding point on the belt contact surface 29 of the movable pulley disc 16) are measured at increasing radial distances from the axis of rotation (axis of rotation of the pulley 4).

Claims 1-3 and 6 are rejected under 35 U.S.C. 102(a)(1) and/ or 35 U.S.C. 102(a)(2) as being anticipated by Reisch et al. (U.S. PGPUB 2006/0178239 hereinafter referred to as “Reisch”).

In regards to claim 1, Reisch teach (Figures 4-5) a drive pulley (conical disk set 2) for a continuously variable transmission (automatic transmission 1 with variator 5) comprising: a fixed sheave (conical disk 2A) having a first sheave face (surface of the conical disk 2A that contacts belt 4); a movable sheave (conical disk 2B) axially movable relative to the fixed sheave (conical disk 2A) along an axis of rotation (rotation axis of the drive input shaft 20A) of the continuously variable transmission (automatic transmission 1 with variator 5); the movable sheave (conical disk 2B)  having a second sheave face (surface of the conical disk 2B that contacts belt 4); the fixed sheave (conical disk 2A) and the movable sheave (conical disk 2B) rotating about the axis of rotation (rotation axis of the drive input shaft 20A); and a separation (linear distance between a point on the surface of the conical disk 2A that contacts belt 4 and a corresponding point on the surface of the conical disk 2B that contacts belt 4) measured at a constant radial distance from the axis of rotation (rotation axis of the drive input shaft 20A) along an axial direction (direction indicated by arrows illustrated in figures 4-5) between the first sheave face (surface of the conical disk 2A that contacts belt 4) and the second sheave face (surface of the conical disk 2B that contacts belt 4); wherein, the separation (linear distance between a point on the surface of the conical disk 2A that contacts belt 4 and a corresponding point on the surface of the conical disk 2B that contacts belt 4) varying around the axis of rotation (figures 4-5 clearly illustrate, the surface of the conical disk 2A that contacts belt 4 and 

In regards to claim 2, Reisch teach all intervening claim limitations as shown above. Reisch further teach (Figures 4-5), the first sheave face (surface of the conical disk 2A that contacts belt 4) being symmetric about an axis of symmetry (arbitrary tilted axis extending through the conical disk 2A when the conical disk 2A is tilted on the drive input shaft 6, as illustrated in modified figure 5 below); wherein, the axis of symmetry (arbitrary tilted axis extending through the conical disk 2A when the conical disk 2A is tilted on the drive input shaft 6, as illustrated in modified figure 5 below) being skewed relative to the axis of rotation (axis of the drive input shaft 20A) (paragraph 0061-0068 disclose, the conical disk 2A being mounted on the drive input shaft 6 via a synchronous-velocity joint 8 and configured to tilt about the tilt axis 9 during the operation of the automatic transmission 1/ variator 5; figure 5 additionally illustrate, the conical disk 2A being tilted on the drive input shaft 6; therefore, when the conical disk 2A on the drive input shaft 6 is tilled on the drive input shaft 6, an axis extending through the center of the conical disk 2A will be oriented angularly offset from the axis of the drive input shaft 20A; which would cause the surface of the conical disk 2A that contacts belt 4 to be symmetrical about said extending through the center of the conical disk 2A).

    PNG
    media_image1.png
    684
    761
    media_image1.png
    Greyscale


In regards to claim 3, Reisch teach all intervening claim limitations as shown above. Reisch further teach (Figures 4-5), the first sheave face (surface of the conical disk 2A that contacts belt 4) being asymmetric around the axis of rotation (axis of the drive input shaft 20A); and the second sheave face (surface of the conical disk 2B that contacts belt 4) being symmetric around the axis of rotation (axis of the drive input shaft 20A) (figure 5 clearly illustrate, the conical disk 2A tilted/ oriented angularly on the drive input shaft 6, while the conical disk oriented parallel to the drive input shaft 6; therefore, the surface of the conical disk 2A that contacts belt 4 is asymmetric around the axis of the drive input shaft 20A, while the surface of the conical disk 2B that contacts belt 4 is symmetric around the axis of the drive input shaft 20A).

In regards to claim 6, Reisch teach all intervening claim limitations as shown above. Reisch further teach (Figures 4-5), the separations (linear distance between a point on the surface of the conical disk 2A that contacts belt 4 and a corresponding point on the surface of the conical disk 2B that contacts belt 4) measured at different radial distances from the axis of rotation (axis of the drive input shaft 20A) along the axial direction (direction indicated by arrows illustrated in figures 4-5) between the first sheave face (surface of the conical disk 2A) and the second sheave face (surface of the conical disk 2B) vary non-linearly as the separations (linear distance between a point on the surface of the conical disk 2A that contacts belt 4 and a corresponding point on the surface of the conical disk 2B that contacts belt 4) are measured at increasing radial distances from the axis of rotation (axis of the drive input shaft 20A).

Claims 1 and 6-7 are rejected under 35 U.S.C. 102(a)(1) and/ or 35 U.S.C. 102(a)(2) as being anticipated by Hochmayr et al. (U.S. PGPUB 2015/0267792 hereinafter referred to as “Hochmayr”).

In regards to claim 1, Hochmayr teach (Figures 1-6) a drive pulley (driving pulley 80) for a continuously variable transmission (CVT 40) comprising: a fixed sheave (inner sheave 82) having a first sheave face (belt-engaging surface 83 of the inner sheave 82); a movable sheave (outer sheave 84) axially movable relative to the fixed sheave (belt-engaging surface 83 of the inner sheave 82) along an axis of rotation (rotation axis/ horizontally disposed axis 85) of the continuously variable transmission (CVT 40); the movable sheave (outer sheave 84) having a second sheave face (belt-engaging surface 83 of the outer sheave 84); the fixed sheave (inner sheave 82) and the movable sheave (outer sheave 84) rotating about the axis of rotation (rotation 

In regards to claim 6, Hochmayr teach all intervening claim limitations as shown above. Hochmayr further teach (Figures 1-6), the separations (distance between two linearly corresponding points on the belt-engaging surfaces 83 of the inner sheave 82 and the outer 

In regards to claim 7, Hochmayr teach all intervening claim limitations as shown above. Hochmayr further teach (Figures 1-6), the drive pulley (driving pulley 80) additionally comprising: a spider (spider 90) axially fixed relative to the fixed sheave (inner sheave 82) and rotationally fixed relative to the movable sheave (outer sheave 84); the movable sheave (outer sheave 84) being disposed axially between the spider (spider 90) and the fixed sheave (inner sheave 82); a biasing member (helical compression spring 116) biasing the movable sheave (outer sheave 84) axially away from the fixed sheave (inner sheave 82); and at least one actuator (centrifugal flyweights 120 pivotably attached to the outer sheave 84 and the rollers 130 rotatably mounted on the spider 90) including an arm (lever portion of each centrifugal flyweight 120 that is defined between the end 121 and free end 122) pivotally connected to the movable sheave (outer sheave 84); wherein, the arm (lever portion of each centrifugal flyweight 120 that is defined between the end 121 and free end 122) is adapted to move the movable sheave (outer sheave 84) axially toward the fixed sheave (inner sheave 82) (see also paragraphs 0068-0080).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 is rejected under 35 U.S.C. 103 as being unpatentable over Reisch.

In regards to claim 5, Reisch teach all intervening claim limitations as shown above. Reisch further teach (Figures 4-5), the first sheave face (surface of the conical disk 2A that contacts belt 4) being asymmetric around the axis of rotation (axis of the drive input shaft 20A) (figure 5 clearly illustrate, the conical disk 2A tilted/ oriented angularly on the drive input shaft 6; therefore, the surface of the conical disk 2A that contacts belt 4 is asymmetric around the axis of the drive input shaft 20A). Although, figures 4-5 illustrate the second sheave face (surface of the conical disk 2B that contacts belt 4) being symmetric around the axis of rotation (axis of the drive input shaft 20A), in paragraph 0056 Reisch disclose that the fixed sheave (conical disk 2A) and the movable sheave (conical disk 2B) of the drive pulley (conical disk set 2) can both be configured to tilt with respect to the axis of rotation (axis of the drive input shaft 20A). Therefore, it would have been an obvious design choice to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the drive pulley illustrated in figures 4-5 of Reisch in a manner that facilitates the tilting of both the fixed sheave and the movable sheave relative to the axis of rotation (axis of the drive input shaft 20A) in order to optimize the efficiency and performance of said drive pulley and the continuously variable .

Claims 32-35 are rejected under 35 U.S.C. 103 as being unpatentable over Hochmayr, in view of Aitcin (U.S. PGPUB 2014/0004984).

In regards to claim 32, Hochmayr teach (Figures 1-6) a vehicle (snowmobile 10) comprising: a frame (frame 16); an engine (engine 24) connected to the frame (frame 16); the engine (engine 24) having at least one piston (paragraph 0052 disclose that the engine 24 is an internal combustion engine that is of a known type and can be operated on the two-stroke or four-stroke principle; therefore, it is understood that engine 24 includes at least one piston since two-stroke or four-stroke type internal combustion engines known in the art typically comprises one piston or two pistons respectively) connected to an output shaft (crankshaft 57); the engine (engine 24) experiencing a cyclical displacement with respect to the frame (frame 16) during operation (since engine 24 is an internal combustion engine that operate on the two-stroke or four-stroke principle, engine 24 would naturally displace relative to the frame 16 during operation due to the vibrational forces generated by the engine 24 and due to the movement of the snowmobile 10 over a given terrain); a continuously variable transmission (CVT 40) having: a drive pulley (driving pulley 80) being operatively connected to and driven by the output shaft (crankshaft 57); the drive pulley (driving pulley 800) including: a fixed sheave (inner sheave 82) having a first sheave face (belt-engaging surface 83 of the inner sheave 82); the fixed sheave 
Nevertheless, Aitcin teach (Figures 1-2 and 16) a vehicle (snowmobile 10) comprising: a frame (frame 16), an engine (engine 24) connected to the frame (frame 16), the engine (engine 24) having at least one piston (pistons of the engine 24; see also paragraph 0109) connected to an 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the continuously variable transmission in Hochmayr vehicle in view of Aitcin by mounting at least the movable sheave of said continuously variable transmission on the drive pulley shaft via a damping assembly that is configured to minimize unbalanced moments/ forces (i.e. vibrations) induced on said movable sheave by the rotating components of the engine in said vehicle; which would prevent and/ or reduce any undesirable moments/ forces form the engine being transfer to the drive belt thought the drive pulley during both the maximum separation and the minimum separation between the 

In regards to claim 33, Hochmayr in view of Aitcin teach all intervening claim limitations as shown above. Hochmayr further teach (Figures 1-6), the maximum separation (distance between the belt-engaging surfaces 83 of the inner sheave 82 and the outer sheave 84 when the inner sheave 82 and the outer sheave 84 are in the positions illustrated in figure 3A) being generally aligned with a line (line extending along the center of the endless belt member 86 between the driving pulley 80 and the driven pulley 88 in direction perpendicular to the rotation axis/ horizontally disposed axis 85) passing through a center of the drive pulley (driving pulley 80) and a center of the driven pulley (driven pulley 88) during normal operations of the engine (engine 24). Furthermore, it is conceivable that the engine (engine 24) in the vehicle (snowmobile 10) taught by Hochmayr would inherently experience a maximum displacement of the cyclical displacement in the direction opposite the driven pulley (driven pulley 88) or a cyclical displacement towards the driven pulley (driven pulley 88) during operation due to the vibrations of the engine (engine 24) caused by the movement of the at least one piston of the engine (engine 24) or by the movement of the vehicle (snowmobile 10) over a give terrain. Additionally, as detailed above in the claim 32 rejection statement, the continuously variable 

In regards to claim 34, Hochmayr in view of Aitcin teach all intervening claim limitations as shown above. Hochmayr further teach (Figures 1-6), the engine (engine 24) experiencing the maximum displacement of the cyclical displacement (farthest location of the engine 24 away from the driven pulley 88) in the direction opposite the driven pulley (driven pulley 88) when a piston of the at least one piston that is farthest from the drive pulley (driven pulley 88) is in a top dead center position (paragraph 0052 disclose, the engine 24 to be an know internal combustion engine that can be operated on the two-stroke or four-stroke principle; therefore, it is understood that engine 24 includes at least one piston since two-stroke or four-stroke type internal 

In regards to claim 35, Hochmayr in view of Aitcin teach all intervening claim limitations as shown above. Hochmayr further teach (Figures 1-6), the axis of rotation (rotation axis/ horizontally disposed axis 85) being a first axis of rotation; the fixed sheave (inner sheave 82) including a fixed sheave shaft (driving shaft 100) having a second axis of rotation (axis extending through the center of the driving shaft 100); and the first sheave face (inner sheave 82) being asymmetric around the second axis of rotation (axis extending through the center of the driving shaft 100).

Allowable Subject Matter

Claims 8-18 and 20 appears to be allowable over prior art of record for the following reasons:
In regards to claim 8, Hochmayr teach (Figures 1-6) a vehicle (snowmobile 10) comprising: a frame (frame 16); an engine (engine 24) connected to the frame (frame 16); the engine (engine 24) having at least one piston (paragraph 0052 disclose that the engine Hochmayr fail to teach the drive pulley (driving pulley 80) being oriented angularly on the driving shaft (crankshaft 57). 
As detailed above, other examples of prior art, such as Brandsma and Reisch does disclose at least one sheave of a drive pulley in a continuously variable transmission being oriented angularly on a driving shaft. However, Brandsma and Reisch does not disclose or suggest the entire drive pulley being orient angularly on the driving shaft in the manner described within claim 8 limitations. Furthermore, none of the other pertaining prior art discover by the examiner, either individually or in combination, also fail to teach or render obvious, a drive pulley of a continuously variable transmission in a vehicles being mounted on a driving shaft at an angle in order to maintain contact with a portion of the drive belt during a maximum separation between the first sheave face and the second sheave face as the engine experiences a maximum cyclic displacement in a direction opposite the driven pulley. Thus, prior art lacks satisfactory evidence and/ or motivation to angularly orient or mount the drive pulley in Hochmayr’s continuously variable transmission on the driving shaft of said continuously variable transmission. 

Claims 9-18 and 20 depends from claim 8. Therefore, claims 9-18 and 20 also include the allowable subject matter in claim 8.

Claims 21-22 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Claims 24-31 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
In regards to claim 24, as set forth above, prior art of record, either individually or in combination, fail to teach or suggest, a drive pulley of a vehicle’s continuously variable transmission being mounted on a driving shaft at an angle or angularly oriented on a driving shaft so as to maintain contact with a portion of the drive belt during a maximum separation between the first sheave face and the second sheave face as the engine experiences a maximum cyclic displacement in a direction opposite the driven pulley. Thus, claim 24 appears to include allowable subject matter over cited prior art references; especially when said limitations are viewed in light of applicant’s specification.

Claims 25-31 depends from claim 24. Therefore, claims 25-31 also include the allowable subject matter in claim 24.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: See the attached PTO-892 for complete list of pertinent prior art references made of record by the examiner.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAVEEN J DIAS whose telephone number is (571) 272-2195.  The examiner can normally be reached on Monday-Thursday 8:00AM - 4:30PM, Alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MANSEN can be reached on (571) 272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications 


/R.J.D./Examiner, Art Unit 3654                                      /MICHAEL R MANSEN/                                                                              Supervisory Patent Examiner, Art Unit 3654